MR. JUSTICE ADAIR
dissenting:
On April 30, 1954, when this court, by a three to two decision, pronounced the majority opinion in Appeal No. 9215, In re Stoian’s Estate (Vonica v. Stoian’s Unknown Foreign and Non-resident Heirs), 128 Mont. 52, 269 P.2d 1085, Mr. Justice Bottomly and the writer of this dissent filed separate dissents, stating their reasons therefor. In my dissent, 128 Mont, at page 61, 269 P.2d at page 1089, among other statements I wrote:
‘ ‘ The foreign heirs were wholly unable to prove in the district court that reciprocity is accorded by Rumania. There has been no change in the fact situation during the time the cause has been pending in the supreme court. In view of this situation there appears to be neither need nor reason for remanding the cause to the district court for further proceedings. * * *
“The district court’s order should be modified to conform with the requirements of Montana’s statutes, § 91-520, et seq., and the litigation thus terminated.”
Had such disposition, as was above suggested, been made of the former appeal, the litigation would have been terminated and the rights of the parties litigant would have been thus finally determined in the year 1954 rather than in the year 1960.
For these reasons I am unable to concur in the foregoing majority opinion.